DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.       Applicant's election with traverse of Group I (claims 1-15 and 23) in the reply filed on 6/25/20 is acknowledged.  However, the inventions are distinct as set forth in the Restriction Requirement mailed 4/27/20.                                       Claim Rejections - 35 USC § 112(b)
3.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 5, and 23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claims 4 and 23 are confusing in that same calls for no oxygen (anaerobic regarding claim 4; anoxic1 regarding claim 23) yet is open to some oxygen, albeit a very small amount.                                          Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.       Claims 1-15 and 232 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005/295989 (Hirano) in view of US 2014/0127373 (Han).         Hirano discloses a beverage product (a non-alcoholic carbonated beverage; title: abstract) comprising a mixture (a mixture; e.g. abstract), the mixture including tea flavor, hops flavor, and water (the mixture comprising barley tea, a sweetener, hop and carbonated water; e.g. abstract); a container holding the mixture (a pot for holding the mixture; abstract; page 1, bottom), the container being sealed (the pot has a cover being sealed; page 1, bottom; page 2, top).  Hirano does not disclose the mixture having a dissolved oxygen content of less than 500 parts per billion; and the container being sealed to prevent the introduction of dissolved oxygen, a headspace of the container including inert gas. However, Han teaches a mixture having a dissolved oxygen content of less than 500 parts per billion (a blended extraction liquid, a mixture, which has less than 1 mg/L = 1 ppm of dissolved oxygen; abstract; paragraph 0016); and a container being sealed to prevent the introduction of dissolved oxygen (a PET bottle, a container, which is filled with the mixture and capped, i.e. sealed, after purging with high sure nitrogen to maintain dissolved oxygen (prevent the introduction of dissolved oxygen) level from 0 to less than 1 mg/L = from 0 to 1000 ppb; abstract; paragraphs 10, 17), a headspace of the container including inert gas (the PET bottle is filled and purged with high pure nitrogen, an inert gas, to replace oxygen in a top gap, a headspace, of the PET bottle; paragraphs 10 and 17).  It would have been obvious to a one having ordinary skill in the art before the effective filing date of the claims invention .
          Regarding claim 2, Hirano does not disclose wherein the oxygen content is less than 100 parts per billion. However, Han teaches wherein the oxygen content is less than 100 parts per billion (a blended extraction liquid, a mixture, has dissolved oxygen level from 0 to less than 1 mg/L - from 0 to 1000 ppb; abstract; paragraph 16).  It would have been further obvious to have modified the composition, as previously disclosed by Hirano, in order to have provided wherein the oxygen content is less than 100 parts per billion, as previously taught by Han, for the benefit of weakening color browning of a beverage as well as keeping the beverage fresh during storage (Han; paragraph 8).          Regarding claim 3, Hirano further discloses wherein the mixture is carbonated (the mixture has carbonated water; abstract).          Regarding claim 4, Hirano further discloses wherein the mixture does not include alcohol (the mixture is non-alcoholic; abstract).  Hirano, however, does not disclose wherein the mixture is an anaerobic mixture.  However, Han teaches wherein the mixture is an anaerobic mixture (a blended extraction liquid dissolved oxygen level from 0 to less than 1 mg/L = from 0 to 1000 ppb, an anaerobic mixture; abstract; paragraphs 10, 12, and 16).  It would have been further obvious to have modified the composition, as previously disclosed by Hirano, in order to have provided wherein the mixture is an 
        Regarding claim 5, Hirano further discloses wherein the beverage does not include yeast (the non-alcoholic carbonated beverage is made of the mixture comprising barley tea, sweetener, hop and carbonated water, not including yeast; abstract).         Regarding claim 6, Hirano discloses a beverage (a non-alcoholic carbonated beverage; title: abstract) comprising a mixture (a mixture: abstract), the mixture including tea flavor, hops flavor, and water (the mixture comprising barley tea, a sweetener, hop and carbonated water; abstract).  Hirano does not disclose the mixture having a dissolved oxygen content of less than 500 parts per billion. However, Han teaches a mixture having a dissolved oxygen content of less than 500 parts per billion (a blended extraction liquid, i.e. mixture, dissolved oxygen level from 0 to less than 1 mg/L = from 0 to 1000 ppb; abstract; paragraph 16).  It would have been further obvious to have modified the composition, as previously disclosed by Hirano, In order to have provided a mixture having a dissolved oxygen content of less than 500 parts per billion, as previously taught by Han, for the benefit of weaken color browning of a beverage as well as keep the fresh during storage (Han; paragraph 8).
         Regarding claim 7, Hirano does not disclose wherein the oxygen content Is less than 100 parts per billion.  However, Han teaches wherein the oxygen content is less than 100 parts per billion (a blended extraction liquid, a mixture, has dissolved oxygen level from 0 to less than 1 mg/L = from 0 to 1000 ppb; abstract; paragraph 16).  It would have been further obvious to have modified the composition, as previously disclosed by 
        Regarding claim 8, Hirano further discloses wherein the mixture is carbonated (the mixture has carbonated water; abstract).
       Regarding claim 9, Hirano further discloses wherein the mixture does not include alcohol (the mixture is non-alcoholic; abstract).
       Regarding claim 10, Hirano further discloses wherein the beverage does not include yeast (the non-alcoholic carbonated beverage is made of the mixture comprising barley tea, sweetener, hop and carbonated water, not including yeast; abstract).
       Regarding claim 11, Hirano discloses a beverage (a non-alcoholic carbonated beverage; title; abstract) consisting essentially of a mixture (abstract), the mixture including tea flavor, hops flavor, and water (the mixture comprising barley tea, a sweetener, hop and carbonated water; abstract).  Hirano does not disclose the mixture having a dissolved oxygen content of less than 500 parts per billion. However, Han teaches a mixture having a dissolved oxygen content of less than 500 parts per billion (a blended extraction liquid, a mixture, has dissolved oxygen level from 0 to less than 1 mg/L = from 0 to 1000 ppb; abstract; paragraph 16).  It would have been further obvious to have modified the composition, as previously disclosed by Hirano, in order to have provided a mixture having a dissolved oxygen content of less than 500 parts per billion, as previously taught by Han for the benefit of weakening color browning of a beverage as well as keeping the beverage fresh during storage (Han: paragraph 8).
       Regarding claim 12, Hirano does not disclose wherein the oxygen content is less 
         Regarding claim 13, Hirano further discloses wherein the mixture is carbonated (the mixture has carbonated water; abstract).
         Regarding claim 14, Hirano further discloses wherein the mixture does not Include alcohol (the mixture is non-alcoholic; abstract).
         Regarding claim 15, Hirano further discloses wherein the beverage does not include yeast (the non-alcoholic carbonated beverage is made of the mixture comprising barley lea, sweetener, hop and carbonated water, not including yeast; abstract).
         Regarding claim 23, Hirano discloses a beverage comprising a mixture of tea flavor, hops flavor, and water (i.e. a mixture by combining barley tea, a sweetener, hop and carbonated water; abstract) which is non-alcoholic and sealed in a pot with cover (abstract; page 1 bottom; page 2, top).  Hirano does not disclose the mixture having a dissolved oxygen content of less than 0.5% and wherein the container also contains inert gas.  However, Han teaches a mixture having a dissolved oxygen content of less than 0.5% (a blended extraction liquid, a mixture, has less than 1 mg/L = 1 ppm = 0.0001% of dissolved oxygen; abstract; paragraph 16) in a sealed container (sealed PET bottle; paragraphs 10 and 17) and wherein said container further comprises inert 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005/295989 (Hirano) in view of US 2014/0127373 (Han) and U.S. Patent No. 9303241 (Reeves).           Claim 23 has been discussed above with regard to Hirano and Han, but further calls for the mixture having the flavor of hops, the hops having been removed.  However, Reeves teaches a beverage composition which has the flavor of hops as the hops have been removed, said composition provided in a container (column 5, lines 17-19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Hirano as modified by Han to provide a composition with hops flavor without the hops, as previously disclosed by Reeves, for the benefit of producing a stable beverage with a distinct flavor extracted from hops (Reeves; column 1, lines 25-27; column 2, lines 12-18).7.       Claim 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005/295989 (Hirano) in view of US 2014/0127373 (Han).           Although Hirano disclose the presence of sweetener in the beverage used,                                               Response to Arguments
8.         Applicant's arguments filed 2/8/21 have been fully considered but are not convincing.              Applicant argues that the instant beverage invention does not contain sugars or sweeteners.  This is addressed regarding instant claims 24 and 25 that recite the exclusion of same.  However, all the other instant claims are silent regarding same and are broad enough to read on beverages that contain sugars or sweeteners as ingredients.                            Applicant argues that the Han does not acknowledge that dissolved oxygen of less than 500 ppb is critical to preserve the hoppy flavor of dry hopped beer.  As set forth in the rejection above, Han teaches a beverage mixture having a dissolved oxygen content of 1 ppm of dissolved oxygen which is well within the range of less than 500 ppm as called for in the claims.4   Han further teaches that such low oxygen amount aids in retaining the original flavor the tea leaves in the extract (paragraph 15).         

                                                  Conclusion9.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       


Anthony Weier
February 12, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See claim 16.
        2 Product of the method of claims 16-19.
        3 Product of the process of claims 20-23.
        4 Less than 1 mg/l oxygen; paragraph 11; 1 g of water is 1 ml and, therefore, 1 mg of oxygen in 1000,000 mg of water.